DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims  9 and 18 are objected to because of the following informalities:  the limitations include the acronym “PZT” which should be introduced as “lead zirconate titanate (“PZT”)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2016/0121610 (“Ashikaga”).
Claim 1
Ashikaga discloses a method for manufacturing a piezoelectric transducer, comprising: depositing conductive material on a semiconductor body to form a bottom electrode (lower electrode 18 formed on silicon substrate 5) 5depositing piezoelectric material to form a piezoelectric element on the bottom electrode (piezoelectric film 19, paragraph [0085]); and depositing a first protective layer on the bottom electrode and the piezoelectric element (protection layer 21); patterning the first protective layer to have a first opening through which a portion of 10said piezoelectric element is exposed and a second opening through which a portion of said bottom electrode is exposed, depositing a conductive layer on the first protective layer and within the first and second openings (Fig. 2); and patterning said conductive layer to form:  15a top electrode in electrical contact with the piezoelectric element at said first opening (Fig. 2), a first biasing stripe in electrical contact with the top electrode (wiring 25), and a second biasing stripe in electrical contact with the bottom electrode at said second opening (wiring 26).  

Claim 2
Ashikaga discloses the method according to claim 1, further comprising: depositing a second protective layer on the top electrode, first biasing stripe, and- 12 - 3540842.2Customer No. 117381Attorney Docket No. 50650-01302second biasing stripe (protecting layer 22); and etching the second protective layer at said first biasing stripe and second biasing stripe to form first and second vias for electrically contacting the first biasing stripe and the second biasing stripe, respectively (Fig. 2, protection layer 22, paragraph [0099]).  

Claim 3
Ashikaga discloses the method according to claim 2, wherein depositing the first protective layer includes: depositing a plurality of passivation layers completely covering the piezoelectric element and the bottom electrode;  10and wherein patterning the first protective layer comprises: locally removing said plurality of passivation layers at said piezoelectric element to form the first opening; and locally removing said plurality of passivation layers at said bottom electrode, laterally staggered with respect to said piezoelectric element to form the second opening (Fig. 2, paragraph [0099-0100]).  

Claim 7
Ashikaga discloses the method according to claim 1, wherein depositing the conductive layer includes sputtering metal material on the first protective layer and within the first and second openings; and wherein patterning the conductive layer includes etching selective portions of the 15sputtered metal material on the first protective layer to electrically isolate said sputtered metal material in the first opening from the sputtered metal material in the second opening (Ashikaga, paragraph [0129]).  

Claim 8
Ashikaga discloses the method according to claim 7, wherein etching selective portions of the sputtered metal material on the first protective layer includes carrying out an etching step 20using an etching mask which is shaped in such a way to allow removal of the sputtered metal material except for regions of the sputtered metal material which are designed to form said top electrode, first biasing stripe, and second biasing stripe (Ashikaga, paragraph [0132]).  

Claim 9
Ashikaga discloses the method according to claim 1, wherein said piezoelectric element is of PZT material (Ashikaga, paragraph [0091], PZT).  

Claim 10
Ashikaga discloses a method, comprising: depositing conductive material to form a bottom electrode (lower electrode 18 formed on silicon substrate 5); depositing piezoelectric material to form a piezoelectric element (piezoelectric film 19, paragraph [0085]); and depositing a first protective layer on the piezoelectric element and bottom electrode (protection layer 21);  5patterning the first protective layer to form a first opening through which a portion of said piezoelectric element is exposed and a second opening through which a portion of said bottom electrode is exposed (Fig. 2); depositing a conductive layer on the first protective layer and within the first and second openings (Fig. 2); and  10patterning said conductive layer to form: a top electrode in electrical contact with the piezoelectric element at said first opening (Fig. 2), a first biasing stripe in electrical contact with the top electrode (wiring 25), and a second biasing stripe in electrical contact with the bottom electrode (wiring 26).  

Claim 11
Ashikaga discloses the method according to claim 10, further comprising: depositing a second protective layer on at least one of the top electrode, the first biasing stripe, and the second biasing stripe (protecting layer 22); and etching the second protective layer at said first biasing stripe and second biasing stripe 20to form first and second vias for electrically contacting the first biasing stripe and the second biasing stripe (Fig. 2, protection layer 22, paragraph [0099]).    

Claim 12
Ashikaga discloses the method according to claim 11, wherein depositing the first protective layer includes: disposing a plurality of passivation layers to cover the piezoelectric element and the bottom electrode;  5and wherein patterning the first protective layer comprises: removing said plurality of passivation layers at said piezoelectric element, thereby forming the first opening; and removing said plurality of passivation layers at said bottom electrode, thereby forming the second opening (Fig. 2, paragraph [0099-0100]).   

Claim 14
Ashikaga discloses a piezoelectric transducer, comprising: a bottom electrode of conductive material on a semiconductor body (lower electrode 18 formed on silicon substrate 5); a piezoelectric element on, and in direct electrical contact with, the bottom electrode (piezoelectric film 19, paragraph [0085]); a first protective layer extending on the bottom electrode and on the piezoelectric 5element, wherein the first protective layer includes a first opening reaching a portion of said piezoelectric element, and a second opening reaching a portion of said bottom electrode (protection layer 21); a top electrode in direct electrical contact with the piezoelectric element through said first opening (upper electrode 20); a first biasing stripe on the first protective layer and in direct electrical contact with the 10top electrode (wiring 25); and a second biasing stripe on the first protective layer and in direct electrical contact with the bottom electrode through said second opening (wiring 26).  

Claim 15
Ashikaga discloses the piezoelectric transducer according to claim 14, further comprising a 15second protective layer extending on, and in direct contact with, the top electrode, the first biasing stripe and the second biasing stripe, wherein the second protective layer has a first via at said first biasing stripe, and a second via at said second biasing stripe, exposing a surface portion of the first biasing stripe and, respectively, of the second biasing stripe (Fig. 2, protection layer 22, paragraph [0099]).    

Claim 18
Ashikaga discloses the piezoelectric transducer according to claim 14, wherein said piezoelectric element is of PZT material (Ashikaga, paragraph [0091], PZT).    

Claim 19
Ashikaga discloses a fluid ejection device, comprising: a body having an inlet hole and an outlet nozzle; a chamber within said body, configured to house a fluid to be ejected, fluidically coupled between said inlet hole and said outlet nozzle (silicon body 5);  5a membrane facing the chamber (membrane 6); and a piezoelectric actuator arranged on the membrane and configured to be actuated in such a way to cause a displacement of the membrane toward the chamber and/or away from the chamber (piezoelectric actuator 7); wherein the piezoelectric actuator comprises:  10a bottom electrode of conductive material on a semiconductor body (bottom electrode 18); a piezoelectric element on, and in direct electrical contact with, the bottom electrode (piezoelectric layer 19); a first protective layer, extending on the bottom electrode and on the piezoelectric element, having a first opening reaching a portion of said piezoelectric element, 15and a second opening reaching a portion of said bottom electrode (protective layer 21); a top electrode in direct electrical contact with the piezoelectric element through said first opening (top electrode 20); a first biasing stripe on the first protective layer (wiring 25), in direct electrical contact with the top electrode; and  20a second biasing stripe on the first protective layer, in direct electrical contact with the bottom electrode through said second opening (wiring 26).

Claim 20
Ashikaga discloses the fluid ejection device according to claim 19, wherein the piezoelectric actuator further comprises a second protective layer extending on, and in direct contact with, the top electrode, the first biasing stripe and the second biasing stripe, wherein the second protective layer has a first via at said first biasing stripe, and a 5second via at said second biasing stripe, exposing a surface portion of the first biasing stripe and, respectively, of the second biasing stripe (Fig. 2, protection layer 22, paragraph [0099]).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0121610 (“Ashikaga”).
Claim 16
Ashikaga discloses the piezoelectric transducer according to claim 14.
Ashikaga discloses using a passivation layer (paragraph [0093, 0099-0100], aluminum oxide) but does not appear to explicitly disclose wherein the first protective layer includes a plurality of stacked passivation layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a plurality of stacked passivation layers, as it has been recognized that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”.  MPEP 2144.

Claim 21
Ashikaga discloses the fluid ejection device according to claim 1.
Ashikaga discloses using a passivation layer (paragraph [0093, 0099-0100], aluminum oxide) but does not appear to explicitly disclose wherein the first protective layer includes a plurality of stacked passivation layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a plurality of stacked passivation layers, as it has been recognized that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”.  MPEP 2144.

Claims 4-6, 13, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0121610 (“Ashikaga”) in view of U.S. Patent Pub. 2013/0140959 (“Shin”).
Claim 4
Ashikaga discloses the method according to claim 3, wherein said plurality of passivation layers include an Aluminum Oxide layer (paragraph [0093, 0099-0100], aluminum oxide).
	Ashikaga discloses using passivation layers of aluminum oxide and silicon nitride but does not appear to explicitly disclose including a silicon dioxide layer.
	Shin discloses silicon oxide as a passivation layer material (paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated silicon dioxide in the passivation layer, as disclosed by Shin, into the device of Ashikaga, as the materials have been recognized in the art as suitable for the same purpose (Shin, paragraph [0016]).

Claim 5
Ashikaga discloses the method according to claim 1.
Ashikaga discloses depositing the protective layers with passivation on an upper electrode (Fig. 2, paragraph [0099-0100]) but does not appear to explicitly disclose wherein depositing the first protective layer 20comprises: depositing a plurality of passivation layers which completely cover the piezoelectric element and the bottom electrode;- 13 - and wherein patterning the first protective layer comprises: locally removing portions of said plurality of passivation layers at said piezoelectric element to form the first opening; and locally removing portions of said plurality of passivation layers at said bottom 5electrode, laterally staggered with respect to said piezoelectric element, to form the second opening.  
Shin discloses alternately providing the passivation with the protection layer below the piezoelectric layer such that it is on the lower electrode (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein depositing the first protective layer 20comprises: depositing a plurality of passivation layers which completely cover the piezoelectric element and the bottom electrode;- 13 - and wherein patterning the first protective layer comprises: locally removing portions of said plurality of passivation layers at said piezoelectric element to form the first opening; and locally removing portions of said plurality of passivation layers at said bottom 5electrode, laterally staggered with respect to said piezoelectric element, to form the second opening, as disclosed by Shin, into the device of Ashikaga, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to rearrange the passivation layer for the purpose of protecting the lower electrode.  

Claim 6
Ashikaga in view of Shin discloses the method according to claim 5, wherein said plurality of passivation layers include an Aluminum Oxide layer (Ashikaga, paragraph [0093], aluminum oxide).
	Ashikaga discloses using passivation layers of aluminum oxide and silicon nitride but does not appear to explicitly disclose including a silicon dioxide layer.
	Shin discloses silicon oxide as a passivation layer material (paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated silicon dioxide in the passivation layer, as disclosed by Shin, into the device of Ashikaga, as the materials have been recognized in the art as suitable for the same purpose (Shin, paragraph [0016]).

Claim 13
Ashikaga discloses the method according to claim 12, wherein said plurality of passivation layers include an Aluminum Oxide layer and a Silicon Dioxide layer.  
	Ashikaga discloses using passivation layers of aluminum oxide and silicon nitride but does not appear to explicitly disclose including a silicon dioxide layer.
	Shin discloses silicon oxide as a passivation layer material (paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated silicon dioxide in the passivation layer, as disclosed by Shin, into the device of Ashikaga, as the materials have been recognized in the art as suitable for the same purpose (Shin, paragraph [0016]).

Claim 17
Ashikaga discloses the piezoelectric transducer according to claim 16, wherein the plurality of stacked passivation layers are comprised of an Aluminum Oxide layer.
	Ashikaga discloses using passivation layers of aluminum oxide and silicon nitride but does not appear to explicitly disclose including a silicon dioxide layer.
	Shin discloses silicon oxide as a passivation layer material (paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated silicon dioxide in the passivation layer, as disclosed by Shin, into the device of Ashikaga, as the materials have been recognized in the art as suitable for the same purpose (Shin, paragraph [0016]).

Claim 22
Ashikaga discloses the fluid ejection device according to claim 21, wherein the plurality of stacked passivation layers are comprised of an Aluminum Oxide layer.
	Ashikaga discloses using passivation layers of aluminum oxide and silicon nitride but does not appear to explicitly disclose including a silicon dioxide layer.
	Shin discloses silicon oxide as a passivation layer material (paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated silicon dioxide in the passivation layer, as disclosed by Shin, into the device of Ashikaga, as the materials have been recognized in the art as suitable for the same purpose (Shin, paragraph [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853